Citation Nr: 1747452	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss. 

2. Entitlement to service connection for back condition (lower back disorder).

3. Entitlement to service connection for high blood pressure (hypertension).


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to August 1964 and from December 1965 to January 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision from the RO in Salt Lake City, Utah. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level I and Level II hearing loss.  

2. The Veteran was treated for muscle strain in the lumbar spine in service; but a current lower back disability is not related to service. 

3. The Veteran's hypertension is not related to service and did not become manifest to a degree of 10 percent or more within one year of separation from service. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 0 percent for bilateral hearing loss have not been met for any period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016).

2. The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increase in Disability Rating for Bilateral Hearing Loss

In February 2015 the Veteran wrote to the RO asserting that "I started experiencing hearing loss after my return from Viet Nam, and it has gotten progressively worse over the years." In April 2015 the RO granted service connection for bilateral hearing loss and evaluated the bilateral hearing loss at 0 percent. The Veteran filed a timely appeal. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 
38 C.F.R. § 4.86.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The RO received the Veteran's appeal for a rating in excess of 20 percent for bilateral hearing loss in September 2014.  

In this case, STRs are silent for complaints for hearing loss.



	(CONTINUED ON NEXT PAGE)

On the authorized audiological evaluation in April 2015, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
65
75
LEFT
15
20
35
65
75

Pure tone averages were 56 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear. The examiner reported that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work. The Veteran reported to the examiner that he asks people to repeat often and he reported difficulty hearing on the telephone. 

The audiometric findings combine for a Roman numeral I for the right ear and Roman numeral II for the left ear, per Table VI.  See 38 C.F.R. § 4.85. These two roman numerals combine for a 0 percent disability rating but no higher in Table VII. Id. The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86. 

Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating. That is, the combination of level I in the right ear with level II in the left ear results in a 0 percent disability rating.

Thus, in no instance do these audiometric findings produce a compensable rating.

Although disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The rationale of the Veterans Court in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2016) in considering whether referral for an extraschedular rating is warranted. Specifically, the Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Martinak at 455. 

The Veteran described the effect of his hearing loss in the claim for service connection in February 2015. According to that account, his hearing has deteriorated since active duty service in Vietnam. In the VA examination in April 2015 he reported to the examiner that he has difficulty hearing people on the telephone and must ask people to repeat themselves. The examiner found that hearing loss does impact ordinary conditions of daily life including the ability to work. The Veteran does not wear hearing aid devices neither have they been recommended by the VA examiner.  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and their effect on communication. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss.

The Board acknowledges that the Veteran's bilateral hearing loss impacts his life. However, the Board finds that the pattern of his bilateral hearing loss does not produce a disability rating in excess of 0 percent under the rating schedule.  

In sum, the criteria for a compensable disability rating for bilateral hearing loss are more nearly approximated to that of a 0 percent rating. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for an increase in disability rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2014); Gilbert v. Derwinski, 1 Vet. App. at 53-56.

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a). Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Lower Back Disorder

The Veteran filed a claim for service connection for a "back" disorder in February 2015 stating that he injured his back during active duty in Vietnam. The RO denied the claim and the Veteran filed a timely appeal. 

For certain chronic diseases, including degenerative disc disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case service, February 1972 STRs show that the Veteran was diagnosed with a paravertebral muscle strain in the lumbar area. 
In  March 2012, 30 years after military service, the Veteran had a CT scan of the spine which showed degenerative disc disease in the thoracic and lumbar spine. 

In February 2014 the Veteran had a T8-9 retropleural discectomy and fusion. 

Based upon a review of the medical evidence of record the Board finds that the Veteran's lower back disorder is not related to his February 1972 complaint of lower back pain during service. 

In this case, the Veteran meets elements 1 and 2 under Shedden as he has a current diagnosed lower back condition. He had an in-service complaint concerning his lower back. However, the third element of Shedden has not been satisfied. There is no medical opinion or nexus relating the one time service complaint of lower back pain to the Veteran's degenerative disc disease of the lower back 30 years after service. The Veteran reported lower back pain one time during service. The Veteran did not complain of lower back at any other time during service or immediately after service. The medical evidence of record shows that there were no complaints or treatment for his lower back until 30 years after his military service. This weighs against service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint"). Although the Veteran believes that his lower back should be service connected, the medical evidence of record does not show symptoms until the March 2012 and there is no connection between the Veteran's current lower back disorder and his military service. 

A VA medical examination or opinion was not provided for the issue of service connection for a lower back condition; however, the Board concludes that an examination is not necessary in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current lower back condition is related to the in-service complaint of back pain on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78   (Fed. Cir. 2010).  The Veteran offers only his own conclusory opinion regarding causation. The etiology of the lower back condition is outside the realm of common lay knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. Â§ 5103A (d)(2).  See id.  As there is no competent evidence of record indicating that the current lower back condition is related to service, a medical examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82   (2006).

Also, the Veteran's degenerative disc disease did not manifest to a compensable degree within 1 year of separation from service. The medical records of evidence show a diagnosis decades after service. Therefore, presumptive service connection cannot apply in this case. 38 C.F.R. § 3.309(a).

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for the Veteran's lower back disorder. Shedden. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert.	

Hypertension

In February 2015 the Veteran asserted that no one in his family has had any physical problems that he has and that "I have been diagnosed with ... high blood pressure...." He believes that his hypertension relates to his exposure to Agent Orange and other chemicals during service in Vietnam.

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure. The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346  (1994); see also Notice, 61 Fed. Reg. 41, 442-449  and 61 Fed. Reg. 57, 586-89  (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

A claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In this case, the STRs are negative for any evidence of hypertension.

In June 2012, 30 years after separation from service, a private treating physician prescribed the Veteran Hydrochlorothiazide, Isoptin SR and Accupril for hypertension. 

In February 2014 private medical records show that the Veteran has a past medical history significant for hypertension. 

In December 2014 private medical records show that the Veteran had "essential hypertension benign." 

The Board has reviewed the medical evidence of record and finds that the Veteran does not meet the required elements for direct service connection for hypertension. Shedden. He has a current diagnosis, but STRs are negative for hypertension during service. As the Veteran does not meet the second element for direct service connection under Shedden the Board does not need to continue an analysis for a direct service connection claim. The claim for direct service connection for hypertension is denied. 

While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide under 38 C.F.R. § 3.309(e), the National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010 Determinations Concerning Illnesses Limited or Suggestive Evidence of an Association concluded that "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." See Notice, 77 Fed.Reg. 47924-47928 (2012). 
VA has reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension. Based on this review, the Secretary has determined that the available evidence presented in Update 2010 is not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides. As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (Jun. 8, 2010), the evidence overall includes a wide variety of results. While some veteran studies have reported increased incidence of hypertension, others have found no increase. Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension. The consistently negative findings of occupational studies are of interest because, at 
least in studies of chemical-production workers, the magnitude and duration of exposures in occupational studies generally would be greater than in Vietnam veteran studies. Further, as noted above, several of the studies that provide evidence of an increased risk are limited by the failure to control for significant confounders or by other methodological concerns. Accordingly, the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection. Id.

With further respect to presumptive service connection, the Board finds that the earliest treatment records for hypertension are 30 years after separation from service. The NAS report does not alter the Board's finding because the Secretary has found that there is no evidence establishing an association between herbicide exposure and hypertension warranting a presumption of service connection for the Veteran. There is no evidence that the Veteran's hypertension was found to be to manifest to a compensable degree within 1 year of separation from service. After service, there are no records of treatment for hypertension for at least two decades. Therefore, the Board finds that presumptive service connection for hypertension is not warranted. 

In sum, a claim for direct service connection for hypertension is denied, the evidence of record does not substantiate a manifestation of hypertension to a degree of 10 percent or more within one year of service separation and service connection based upon exposure to Agent Orange is denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against these claims for service connection for hypertension, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.	

Duty to Notify and Assist

The Board has limited the discussion above to the relevant evidence required to support its findings of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


ORDER

A disability rating in excess of 0 percent for bilateral hearing loss is denied.  

Service connection for back condition is denied.

Service connection for high blood pressure is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


